Citation Nr: 0512916	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of dislocation of right shoulder, 
for the period from March 12, 2001 through April 20, 2003.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of dislocation of right shoulder, from 
April 21, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision that granted service 
connection and assigned an initial zero percent 
(noncompensable) evaluation for residuals of dislocation of 
right shoulder, effective March 12, 2001.  The veteran filed 
a notice of disagreement (NOD) with the assigned rating in 
October 2002.  In February 2003, the RO awarded an initial 
rating of 10 percent, and issued a statement of the case 
(SOC) in February 2003.  The veteran filed a substantive 
appeal in July 2003.

In April 2004, the RO increased the disability rating for  
the veteran's right shoulder disability to 20 percent,  
effective April 21, 2003.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
residuals of dislocation of right shoulder, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, because a higher evaluation is available for 
residuals of dislocation of right shoulder, both prior to and 
after the date of VA outpatient treatment on April 21, 2003, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, a claim for a higher rating, at 
each stage, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Hence, the Board has re-
characterized the appeal as encompassing the two issues on 
the title page.    




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  As the veteran is left-handed; hence, his right shoulder 
is considered the minor upper extremity.

3.  From the March 12, 2001 effective date of the grant of 
service connection through April 20, 2003, the veteran's 
residuals of dislocation of right shoulder consisted 
primarily of a noncompensable degree of right shoulder range 
of motion loss with pain, but no dislocation or nonunion of 
the clavicle or scapula with loose movement, or any 
impairment of the humerus.

4.  Since April 21, 2003, the veteran's residuals of 
dislocation of right shoulder have consisted primarily of 
painful motion of the right (minor) arm to shoulder level; 
functional loss equivalent to limited motion of the right 
(minor) arm to 25 degrees from side is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of dislocation of right 
shoulder, for the period from March 12, 2001, to April 20, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 
4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(2001-2003).

2.  The criteria for a disability evaluation in excess of 
20 percent for residuals of dislocation of right shoulder, 
for the period from April 21, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the March 2003 SOC and the April 2004 SSOC, as well 
as the January 2002 letter, the veteran and his 
representative have been notified of the laws and regulations 
governing the claims, the evidence that has been considered 
in connection with this appeal, and the bases for the denial 
of the claims.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment (of a worsening of his service-connected 
disability).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's January 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the March 2003 SOC 
explaining what was needed to substantiate the claim within 
six months of the September 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of January 2002; 
the veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claims.  In his response to the January 2002 
letter, the veteran indicated that he had no additional 
medical evidence to submit.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.



II.  Factual Background

Service medical records show that the veteran dislocated his 
right shoulder during bayonet practice in February 1964.

An MRI (magnetic resonance imaging) of the veteran's right 
shoulder taken in June 2000 revealed no fracture or 
dislocation, or other significant bone or joint 
abnormalities.

Service connection has been established for residuals of 
dislocation of right shoulder, effective March 12, 2001.

Private medical records from Bradley J. Broussard, M.D., 
received in March 2001, reflect December 2000 range of motion 
studies revealing range of motion of the right shoulder 
limited to 140 degrees on forward flexion, to 110 degrees on 
abduction, and to 30 degrees on both internal and external 
rotation; pain was also noted with the ranges of motion.

During the August 2002 VA examination, the veteran reported 
pain in the right shoulder with any strenuous activity or 
overhead work.  His right shoulder bothered him on his job as 
a construction worker.  Objective findings included full 
range of motion in the right shoulder, with pain on extremes.
 
VA outpatient treatment records, dated in January 2003, show 
that the veteran was given medications for chronic right 
shoulder pain.

In March 2003, the RO assigned an initial 10 percent rating 
for residuals of dislocation of right shoulder, effective 
March 12, 2001.

VA outpatient treatment records, dated April 21, 2003, show 
limited range of motion of the veteran's right shoulder, to 
only 90 degrees on abduction.

The veteran underwent a VA examination in September 2003.  He 
then reported pain and stiffness in his right shoulder, and 
flare-ups with overhead work and reaching.  The veteran 
reportedly missed approximately ten to twelve days from work 
during the past month because of his shoulder.  On 
examination, range of motion of the right shoulder was to 90 
degrees both on forward flexion and on abduction, to 90 
degrees on internal rotation, and to 60 degrees on external 
rotation.  The examiner noted painful motion, and that the 
veteran had pain with any use of the right shoulder.  The 
examiner also noted that the examination was conducted during 
a flare-up, and that the range of motion would be about the 
same without a flare-up because the veteran usually stopped 
when the pain started.

In April 2004, the RO increased the disability evaluation to 
20 percent for residuals of dislocation of right shoulder, 
effective April 21, 2003.

III.  Legal Analysis

The veteran contends that his residuals of dislocation of 
right shoulder are more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" are required.  See 
Fenderson, 12 Vet. App. at 126.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's residuals of dislocation of right shoulder have 
initially been rated as 10 percent disabling for impairment 
of the clavicle or scapula.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  As of April 21, 2003, the veteran's 
residuals of dislocation of right shoulder have been rated as 
20 percent disabling for limitation of motion of the arm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Disabilities of 
the shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is left-handed; hence, his right 
shoulder is considered the minor upper extremity.

Impairment of the clavicle or scapula is rated under 
Diagnostic Code 5203.  For the minor or major upper 
extremity, a 10 percent rating is warranted for malunion of 
the clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement.  A 20 percent rating is 
warranted for nonunion of the clavicle or scapula of the 
upper extremity (minor or major) with loose movement, or for 
dislocation.
 
Diagnostic Code 5201 prescribes a 20 percent evaluation for 
limitation of motion of the arm (major or minor) to the 
shoulder level, and for motion of a minor upper extremity 
limited to midway between the side and shoulder level.  A 
maximum 30 percent rating is assignable for the minor upper 
extremity, when motion is limited to within 25 degrees from 
the side.  

A.	Evaluation of Right Shoulder Disability During the 
Period 
From March 21, 2001

During the period from March 21, 2001 through April 210 2003, 
there is objective evidence of, at most, minimally limited 
motion of the right arm with pain.  While, as indicated 
above, private medical records show limited range of motion 
of the right shoulder to 140 degrees on forward flexion, to 
110 degrees on abduction, and to 30 degrees on both internal 
and external rotation, each with pain, these range of motion 
findings are from on December 2000, several months prior to 
the effective date of the grant of service connection in this 
case.  Pertinent to the period in question, the range of 
motion of the veteran's right shoulder was described as full 
with pain on extremes (see the August 2002 VA examination 
report), and there is no evidence that the veteran 
experienced any significant flare-ups.  The Board points out 
that full, or standard ranges of motion for the shoulder are 
flexion to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees, each.  See 38 
C.F.R. § 4.71, Plate I (2004).  Given the clinical evidence 
of record, as well as the veteran's subjective complaints of 
pain, the Board finds that, as regards the pertinent period 
prior to April 21, 2003, the record presents a reasonable 
basis for a finding that the veteran experienced slightly 
limited forward flexion, abduction, and rotation of the right 
shoulder due to pain, so as to warrant the 10 percent 
disability rating for right shoulder impairment assigned for 
that time period, regardless of whether his disability is 
evaluated under either Diagnostic Code 5201 or 5203 
(although, as indicated below, the veteran did not manifest, 
and has not manifested, the impairment contemplated in 
Diagnostic Code 5203)).  However, neither those diagnostic 
codes, nor any other potentially applicable diagnostic code, 
provides a basis for assignment of more than a 10 percent 
rating at any point during the period in question.

Even considering the possibility that the veteran may have 
experienced functional loss due to pain, in addition to that 
shown objectively, with repeated use (see 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995)), there simply is no indication that the veteran 
experiences pain so disabling as to result in abduction of 
the right upper extremity limited to shoulder level (90 
degrees) to warrant assignment of at least the next higher, 
20 percent, rating under Diagnostic Code 5201.  It follows 
that the criteria for a the maximum 30 percent rating under 
Diagnostic Code 5201-motion limited to from 25 degrees from 
the side-likewise are not met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The Board also points out that, with respect to the time 
period in question, the objective medical evidence of record 
reveals no dislocation or nonunion of the clavicle or 
scapula; hence, no higher evaluation is warranted under 
Diagnostic Code 5203.  Further, in the absence of evidence of 
ankylosis, or of any impairment of the humerus, evaluation of 
the disability under Diagnostic Code 5200 or 5202, 
respectively, is not warranted

B.	Evaluation of Right Shoulder Disability During the 
Period 
From April 21, 2003

As of April 21, 2003, the objective evidence of record shows 
limited motion of the right upper extremity to shoulder 
level, as well as painful motion.   In fact, the veteran 
reportedly missed several days of work due to significant 
flare-ups of shoulder pain (September 2003 VA examination).  
While the September 2003 VA examiner found pain with any use 
of the veteran's right shoulder during flare-ups, no 
additional functional loss was indicated, in terms of limited 
motion; in fact, the September 2003 VA examiner noted that 
the veteran generally stopped when the pain started (see 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Thus, given the clinical evidence of 
record of flare-ups and painful motion, and the conceivable 
extent of additional functional loss during such flare-ups, 
the Board finds that the evidence provides a reasonable basis 
for a finding that the veteran has experienced limited motion 
of the right (minor) upper extremity to shoulder level, so as 
to warrant a 20 percent disability rating for limited motion 
of the right shoulder under Diagnostic Code 5201 from 
April 21, 2003.  However, no higher rating, under any 
potentially applicable diagnostic code, is assignable since 
that date.

Again, there simply is no indication that the veteran 
experiences pain so disabling as to result in abduction of 
the right (minor) upper extremity limited to 25 degrees from 
side to warrant assignment of maximum 30 percent rating under 
Diagnostic Code 5201.  Moreover, there is no basis for 
assignment of any higher evaluation under any other 
potentially applicable diagnostic code.  As noted above, 
there is no evidence demonstrating ankylosis or impairment of 
the humerus to warrant rating the veteran's disability under 
Diagnostic Code 5200 or Diagnostic Code 5202, respectively.  

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's residuals of dislocation of right shoulder have 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the April 2004 SSOC).  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that the 
ratings that the RO assigned for residuals of a dislocation 
of the right shoulder during each period in question were 
correct, and that the claims for assignment of more than the 
initial 10 percent rating assigned for the period from March 
12, 2001, to April 20, 2003, and for more than the 20 percent 
rating assigned from April 21, 2003, must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 
(1990).


ORDER

An initial disability evaluation in excess of 10 percent for 
residuals of dislocation of right shoulder, for the period 
from March 12, 2001, to April 20, 2003, is denied.

A disability rating in excess of 20 percent for residuals of 
dislocation of right shoulder, for the period from April 21, 
2003, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


